10-4868-cv
         Verzani v. Costco Wholesale Corporation

                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                              SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1,
2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 20th day of September, two thousand eleven.
 5
 6       PRESENT: GUIDO CALABRESI,
 7                RICHARD C. WESLEY,
 8                GERARD E. LYNCH,
 9                         Circuit Judges.
10
11
12
13       Marc E. Verzani, Individually and on behalf of all others
14       similarly situated,
15
16                                     Plaintiff-Appellant,
17
18       Robert J. Verzani,
19
20                                     Plaintiff,
21
22                      -v.-                                                10-4868-cv
23
24       COSTCO WHOLESALE CORPORATION,
25
26                                     Defendant-Appellee.
27
28
29
 1   FOR APPELLANT:       WILLIAM R. WEINSTEIN, Law Offices of
 2                        William R. Weinstein, New York, NY
 3                        (Michael L. Kelly, Kirtland & Packard,
 4                        LLP, El Segundo, CA, on the brief).
 5
 6   FOR APPELLEE:        JAMES D. ARDEN(Eamon P. Joyce, Alan
 7                        Charles Raul, on the brief), Sidley
 8                        Austin, LLP, New York, NY.
 9
10        Appeal from orders and judgments of the United States
11   District Court for the Southern District of New York
12   (McMahon, J.).
13
14       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED

15   AND DECREED that the orders and judgments of the district

16   court be AFFIRMED.

17       Plaintiff-Appellant Marc Verzani appeals from a series

18   of orders and judgments of the United States District Court

19   for the Southern District of New York (McMahon, J.), which

20   dismissed his breach of contract claim, denied leave to file

21   a second amended complaint, and dismissed his amended

22   complaint with prejudice.    We assume the parties’

23   familiarity with the underlying facts, the procedural

24   history, and the issues presented for review.

25       For substantially the same reasons set forth in the

26   district court’s thorough and well-reasoned memoranda and

27   orders, we conclude that the district court properly

28   dismissed Verzani’s complaint and denied his motion to amend

29   as futile.

                                     2
1       For the foregoing reasons, the judgment of the district

2   court is hereby AFFIRMED.

3
4                               FOR THE COURT:
5                               Catherine O’Hagan Wolfe, Clerk
6




                                 3